       Case 2:20-cv-00423-TLN-CKD Document 8 Filed 05/06/20 Page 1 of 2

DAVID YEREMIAN & ASSOCIATES, INC.
David Yeremian (SBN 226337)
david@yeremianlaw.com
Roman Shkodnik (SBN 276295)
roman@yeremianlaw.com
535 N. Brand Blvd., Suite 705
Glendale, California 91203
Telephone: (818) 230-8380
Facsimile: (818) 230-0308

Attorneys for Plaintiff RUDY SANDOVAL,
on behalf of himself and others similarly situated

Joseph C. Liburt (SBN 155507)
jliburt@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
1000 Marsh Road
Menlo Park, CA 94025-1015
Telephone: (650) 614-7400
Facsimile: (650) 614-7401

Katie E. Briscoe (SBN 287629)
kbriscoe@orrick.com
Alexandra Guerra (SBN 319412)
aguerra@orrick.com
ORRICK, HERRINGTON & SUTCLIFFE LLP
400 Capitol Mall, Suite 3000
Sacramento, CA 95814-4497
Telephone: (916)447-9200
Facsimile: (916)329-4900

Attorneys for Defendant US FOODS, INC.

                                UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF CALIFORNIA

RUDY SANDOVAL, on behalf of himself and              Case No. 2:20-cv-00423-TLN-CKD
others similarly situated,
                                                     ORDER
                      Plaintiff,

       vs.
                                                         Judge:          Troy L. Nunley
                                                         Courtroom:      2
US FOODS, INC. dba US FOODSERVICE, INC.,
a Delaware Corporation; and DOES 1 through 50,           Complaint Filed: January 21, 2020
inclusive,




                                                 ORDER
        Case 2:20-cv-00423-TLN-CKD Document 8 Filed 05/06/20 Page 2 of 2


                                                 ORDER

        The Court has considered the Joint Stipulation for Entry of an Order Granting Plaintiff Leave to

File a First Amended Complaint (“Joint Stipulation”) filed by Plaintiff Rudy Sandoval (“Plaintiff”), on

behalf of himself and all others similarly situated, and Defendant US Foods, Inc. (“Defendant”)

(Plaintiff and Defendant hereinafter collectively referred to as the “Parties”), and the proposed First

Amended Complaint, in the form attached at Exhibit 1 to the Joint Stipulation.

        With good cause appearing, and pursuant to the Joint Stipulation, the Court approves the Joint

Stipulation and it is hereby ordered that:

        1.      Plaintiff is granted leave to file the First Amended Complaint provided at Exhibit 1 to
the parties’ Joint Stipulation;

        2.      Plaintiff’s First Amended Complaint is deemed filed by the Court upon the filing of the

parties’ Joint Stipulation; and

        3.      The Motion shall remain on calendar and be deemed filed in response to the First

Amended Complaint such that Defendant need not otherwise respond to the First Amended Complaint

until thirty (30) days after the Court rules on the Motion.


Dated: May 5, 2020



                                                                Troy L. Nunley
                                                                United States District Judge




                                                    2
                                                  ORDER
